DETAILED ACTION
This is in reference to communication received 17 February 2021. Claims 23 – 42 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 23 – 34, 36 – 37 and 39 – 42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 23 – 42 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 39, representative of claim 23 is directed towards a method, which is a statutory category of invention. Although, claim 39 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea directed to:
maintaining of a subscriber’s information communicativity score. To maintain the subscriber’s information communicativity score, the claimed invention first creates an initial score of the subscriber’s information communicativity score by using the some available data; of actions and responses to actions in relation to recalculate/update the subscriber’s information communicativity score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. 
These are limitations toward using data (gathering data), identifying data, performing some mathematical calculations, receiving action data (gathering data), performing some mathematical calculations to generate update scores, and respond feedback. Receiving data, performing data analysis and returning results is a very well understood, routine and conventional computer task activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
The claim does not include additional element(s) that are sufficient to amount to significantly more than the judicial exception because  they are claimed with such level of generality that they do not provide too much detail . They represent routine and conventional activity.
Also simply implementing the abstract idea on a generic computer or with generic computer components  such as “a server” and “by a computer” does not integrates the abstract idea into a practical application because they  do not impose any meaningful limitations on practicing the abstract idea. The additional element in the claim amounts to no more than mere instructions to apply the exception using “a scoring server connected to a network”, “a computer” and “a SNS server” as tool to perform the exception. 
communicating with the SNS server and creating a score of a subscriber's information communicativity, as drafted, is a pre-solution activity step of gathering data for use in a claimed process of obtaining information about a subscriber’s activity at the SNS server, analyzing and 
providing content 5to the subscriber terminal which has been provided from the content provision terminal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors; and 
repeatedly re-creating the subscriber’s information communicativity score each time the content is provided from the content provision terminal with an action history of actions and responses to actions with respect to the SNS server in relation to the content of the subscriber terminal, as drafted, is a post-solution activity step of gathering data for use in a claimed process of obtaining additional information about a subscriber’s activity at the SNS server, analyzing and manipulating the gathered information in order to calculate an updated communicativity score of a subscriber.
The additional element in the claim amounts to no more than mere instructions to apply the exception using “a scoring server connected to a network”, “a computer” and “a SNS server” as tool to perform the exception. For the receiving, analyzing and providing steps that were determined to be well-understood, routine and conventional activity in the field. The background does not provide any indication that the “data processor” and “a computer” are anything other than a generic components. The Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that either performing basic computer functions such as receiving and sending data, or performing functions known in the art do not amount significantly more and therefore for these reasons, the claim is not patent eligible/
While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.
Dependent claim 41 recites prioritizing of subscribers based on certain criteria (e.g. targeting criteria for selecting particular subscribers), as drafted, is a process that, under its 
Dependent claims 24 – 34, 36 – 37, 40 and 42, merely define the data used for creating a score of a subscriber's information communicativity.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 39 and 23, “repeatedly re-creating the subscriber’s information communicativity score each time the content is provided from the content provision terminal with an action history of actions and responses to actions with respect to the SNS server in relation to the content of the subscriber terminal” and in dependent claims 31, applicant recites “wherein re-creating the score comprises performing a calculation based on a value for a predetermined period for each category type of the content”. However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming recalculation to be performed each time the content is provided, or it is performed periodically (batch processing).
Appropriate correction is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23 – 34, 36 – 37 and 40 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Braytenbaum et al. US Publication 2014/0280222 in view of Keller et al.’s published article “How to user influencers to drive a word-of-mouth strategy” hereinafter known as Keller.

Regarding claims 23 and 39, Braytenbaum teaches system (scoring server) and method to calculate social score of a user of social websites to more accurately quantify the degree and extent of influence the user has and, thus, determine whether the user is a social leader [Braytenbaum, 0011].
Braytenbaum teaches a scoring server, the scoring server characterized by being connected by a network to a subscriber terminal [Braytenbaum, Fig. 1 and associated , a social networking service(SNS) server [Braytenbaum, Fig. 2 and associated disclosure], and a content provision terminal [Braytenbaum, Fig. 1 and associated disclosure], wherein the scoring server comprises:
a computer [Braytenbaum, Fig. 1 and associated disclosure]; 
a program which upon execution by the computer 
(a) communicates with the SNS server (Braytenbaum, social network server (SNS server) e.g. Facebook, Twitter and/or LinkedIn); social network server (SNS server), in a communication via network, notifies server that user has logged onto to social network server) [Braytenbaum, 0023, 0033, Fig. 2 and associated disclosure] and creates a score of a subscriber's information communicativity (Braytenbaum, server can continually update user’s social score or, alternatively, server can update user’s social score at regular timed intervals …. ), [Braytenbaum, 0034], 
Braytenbaum does not explicitly teach influencer providing at least portion of content to subscriber terminal. However, Braytenbaum teaches that social score is based upon user’s activities, and number of times a user’s postings are seen by other users, and, upon activity by others users [Braytenbaum, 0052, 0054]. Keller teaches how influencers can be used to derive a word-of-mouth strategy. Keller teaches that in this age of Twitter, Instagram and Facebook, some marketers have begun to focus their influencer efforts on influencers who have millions of fans or followers [Keller, see at least page 2, case studies on page 6].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Braytebaum by adopting teachings of Keller and consider influencers who share their opinions with their fans and followers, whose opinions can exponentially increase sales for merchants and fraction of the cost.
Braytenbaum in view of Keller teaches system and method further comprising:
(b) receives content from the content provision terminal and provides at least a portion of the received content to the subscriber terminal (Keller, influencers (e.g. SNS user’s as taught by Braytenbaum) can be used to derive a word-of-mouth strategy, and in this age of Twitter, Instagram and Facebook, some marketers have begun to focus their influencer efforts on influencers who have millions of fans or  followers [Keller, see at least page 2, case studies on page 6], and 
(c) repeats (repeatedly) re-creating the subscriber’s information communicativity score each time the content is provided from the content provision terminal (Braytenbaum, server can continually update user’s social score or, alternatively, server can update user’s social score at regular timed intervals ….  , as user(s) input information on the social site, server gathers that information and update user(s)’ social score) [Braytenbaym, 0034, 0043] with an action history of actions and responses to actions with respect to the SNS server in relation to the content of the subscriber terminal (Braytenbaum, post made by other users relative to user’s activities, “likes” made by other users to user’s “posts” and/or comments) [Braytenbaum, see at least, 0034, 0056 – 0058].  

Regarding claims 24, Braytenbaum in view of Keller teaches system and method, wherein the score is calculated based on at least one of: 
a number of friends of the subscriber (Braytenbaum, certain people could be identified as possible “social leaders” (influencers), such as by counting the number of friends, followers and/or connections [Braytenbaum, 0006], 
a number of followers of the subscriber (Braytenbaum, certain people could be identified as possible “social leaders” (influencers), such as by counting the number of friends, followers and/or connections [Braytenbaum, 0006], 
a posting amount (Braytenbaum, as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043], 
a posting frequency, (Braytenbaum, as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043] and 
a number of responses in one or more SNS services provided by the SNS server (Braytenbaum, relative to user’s activities, posts made by other users, comments made by other users, “likes” made by other users) [Braytenbaum, 0034].  

Regarding claims 25, Braytenbaum in view of Keller teaches system and method, wherein the action history comprises a posting and sharing action directed to the SNS server (Braytenbaum, as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043], and the one or more responses to the action comprise reaction operations 2performed by friends or followers of the subscriber communicating to the SNS server including one or more of browsing, inputting comments, and sharing actions (Braytenbaum, relative to user’s activities, posts made by other users, comments made by other users, “likes” made by other users) [Braytenbaum, 0034].  

Regarding claims 26, Braytenbaum in view of Keller teaches system and method, wherein the score is calculated based on actions during a predetermined period in the past (Braytenbaum, update user’s score at regular timed intervals) [Braytenbaum, 0034].  

Regarding claims 27, Braytenbaum in view of Keller teaches system and method, wherein re-creating the score comprises performing a calculation based on a number of responses to the subscriber's actions of posting from the subscriber terminals to the SNS service, and wherein said number of responses is provided by the SNS server (Braytenbaum, relative to user’s activities, posts made by other users, comments made by other users, “likes” made by other users) [Braytenbaum, 0034].  

Regarding claims 28, Braytenbaum in view of Keller teaches system and method, wherein re-creating the score comprises performing a calculation using information obtained from a questionnaire about the content provided to the subscriber terminal (Braytenbaum, receive a query from client server for analysis …. calculates user(s) social score based upon parameters set forth in the query (questionnaire) made by the client [Braytenbaum, 0037, 0038].  

Regarding claims 29, Braytenbaum in view of Keller teaches system and method, wherein re-creating the score comprises performing a calculation using a presence or absence of browsing action of the subscriber terminal with respect to contents (Braytenbaum, as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043].  

Regarding claims 30, Braytenbaum in view of Keller teaches system and method, wherein the content provision terminal filters the subscriber providing the content based on the subscriber registration information and the score calculated (Braytenbaum, server provides identity of the social leader or leaders resulting from the analysis of the social score data) [Braytenbaum, 0039].  

Regarding claims 31, Braytenbaum in view of Keller teaches system and method, wherein re-creating the score comprises performing a calculation based on a value for a predetermined period for each category type of the content (Braytenbaum, server can continually update user’s social score or, alternatively, server can update user’s social score at regular timed intervals …. , as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043].  

Regarding claims 32, Braytenbaum in view of Keller teaches system and method, wherein re-creating the score comprises performing a calculation using category strengths for each category type as parameters of scoring (Braytenbaum, server can continually update user’s social score or, alternatively, server can update user’s social score at regular timed intervals …. , as information is updated on social site, server gathers that information and updates user(s) social score; “absolute score” with emphasis on number of friends or followers, and “relative score”), [Braytenbaum, 0034, 0043, 0047, 0048].  

Regarding claims 33, Braytenbaum in view of Keller teaches system and method, wherein the content includes at least one of: 
a discount service offering, 
a free ticket offering, or 
an advertisement content
(Keller, case studies) [Keller, page 6].  

Regarding claims 34, Braytenbaum in view of Keller teaches system and method, wherein the program calculates the score, when the SNS service provided by the SNS server does not disclose the data for calculating the subscriber's information communicativity, by automatically visiting the SNS site of the subscriber, and by reading text data, and by extracting at least one of: 
a number of followers (Braytenbaum, certain people could be identified as possible “social leaders” (influencers), such as by counting the number of friends, followers and/or connections [Braytenbaum, 0006], 
a number of friends (Braytenbaum, certain people could be identified as possible “social leaders” (influencers), such as by counting the number of friends, followers and/or connections [Braytenbaum, 0006], 
a posting amount (Braytenbaum, as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043], 
a posting frequency (Braytenbaum, as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043], or 
a number of responses (Braytenbaum, relative to user’s activities, posts made by other users, comments made by other users, “likes” made by other users) [Braytenbaum, 0034].  

Regarding claims 36, Braytenbaum in view of Keller teaches system and method, wherein the score calculated is provided in accordance with requests from an external server (Braytenbaum, server provides identity of the social leader or leaders resulting from the analysis of the social score data) [Braytenbaum, 0039, 0057].  

Regarding claims 37, Braytenbaum in view of Keller teaches system and method, wherein a parameter of category strength for each category type is provided in accordance with requests from an external server (Braytenbaum, receive a query from client server for analysis …. calculates user(s) social score based upon parameters set forth in the query (questionnaire) made by the client [Braytenbaum, 0037, 0038].  

Regarding claims 40, Braytenbaum in view of Keller teaches system and method, further comprising prioritizing subscribers based on SNS communicativity and at least one of: 
age, 
gender, 
marital status, 
interests, 
parental status  
(Braytenbaum, certain people could be identified as possible “social leaders” (influencers), such as by counting the number of friends, followers and/or connections [Braytenbaum, 0006].

Regarding claims 41, Braytenbaum in view of Keller teaches system and method, wherein a basic communicativity score is calculated based on at least 
a number of friends (Braytenbaum, certain people could be identified as possible “social leaders” (influencers), such as by counting the number of friends, followers and/or connections [Braytenbaum, 0006], 
a number of posts in a specified time period (Braytenbaum, as information is updated on social site, server gathers that information and updates user(s) social score), [Braytenbaum, 0034, 0043], and 
a number of responses in a specified time period (Braytenbaum, relative to user’s activities, posts made by other users, comments made by other users, “likes” made by other users) [Braytenbaum, 0034], and 
wherein the communicativity score depends on the basic communicativity score and the feedback elements.  

Regarding claims 42, Braytenbaum in view of Keller teaches system and method, wherein a sum of responses in a specified time period to a top subset of posts is considered to be the number of responses (Braytenbaum, relative to user’s activities, posts made by other users, comments made by other users, “likes” made by other users) [Braytenbaum, 0034].


Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Braytenbaum et al. US Publication 2014/0280222 in view of Keller et al.’s published article “How to user influencers to drive a word-of-mouth strategy” hereinafter known as Keller and archived webpages of www.VigLink.com hereinafter knowns as VigLink.

Regarding claim 38, Braytenbaum in view of Keller does not explicitly teach dedicated code. However, VigLink teaches system and method for dedicated code used by influencers (VigLink, simply add one line of code to your site (your posts), and VigLink automatically turns existing links on your pages into revenue generating links [VigLinks, page 12].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Braytenbaum in view of Keller by adopting teachings of VigLink to keep track of revenue generated by influencers and compensate the influencers accordingly.
Braytenbaum in view of Keller and VigLink teaches system and method, wherein the scoring server transmits a dedicated code generated according to subscriber registration information composed of tags or alphanumeric characters to the subscriber terminal (VigLink, simply add one line of code to yore site, and VigLink automatically truns existing links on your pages into revenue generating links [VigLinks, page 12], and when there are inquiry requests from other computers, responds with the score of the subscriber corresponding to the dedicated code (VigLink, how it works) [VigLink, page 9], and causes other computers to show the score of the subscriber by communicating with the tag (ref1, see at least table with relative scores) [Braytenbaum, 0057]. 

Regarding claims 35, Braytenbaum in view of Keller and VigLink teaches system and method, wherein the scoring server automatically reads the web page of a follower by tracing the subscriber's follower link [VigLink] and 4extracts data for calculating the subscriber's information communicativity (Braytenbaum, relative to user’s activities, posts made by other users, comments made by other users, “likes” made by other users) [Braytenbaum, 0034].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dhawan et al. US Patent 10,580,084.
Mischuk et al. US Publication 2014/0025578.
Sundaresan US Publication 2015/0302444.
Anger et al. published article “Measuring Influence on Twitter”.
Keller et al. published article “How to use influencers to drive a word-of-mouth strategy”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 4, 2021